Field, C. J.
Whether the intent is well alleged or not, the indictment could not be quashed, and it was competent for the jury, under the indictment, to find the defendants guilty of a simple assault. Commonwealth v. Fischblatt, 4 Met. 354. Commonwealth v. Dean, 109 Mass. 349. Commonwealth v. Thompson, 116 Mass. 346. Commonwealth v. Kennedy, 131 Mass. 584.
We are inclined to think that the intent to ravish Catherine Webb is well alleged, whether the intent was that only one of the defendants should ravish her, or that all should in succession, although it is not necessary to decide this. Commonwealth v. Fogerty, 8 Gray, 489, 491. Pub. Sts. c. 210, § 3. State v. Comstock, 46 Iowa, 265. 1 Russ. Crimes, (9th Am. ed.) 920. Dennis v. State, 5 Ark. 230. Regina v. Crisham, C. & M. 187.

Exceptions overruled.